DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application claims priority of provisional application 62/772467 filed 11/28/2018.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vinod Nama on 04/22/2020.
Claims 18 – 20 have been amended as follows (changes indicated):
	18. The non-transitory computer readable storage medium of claim 17 wherein 
dividing the calculated time difference by a factor of two; and 
adjusting the timing of the synchronization interval time period for the network node by one-half of the calculated time difference.  

19. The non-transitory computer readable storage medium of claim 17 wherein a guard interval is provided to account for clock drift between network nodes.  

20. The non-transitory computer readable storage medium of claim 19 wherein the synchronization window initiates upon expiration of the guard interval and ends upon expiration of the synchronization window.

REASONS FOR ALLOWANCE
4.	Claims 1 - 20 are allowed.
Reasons For Allowance Over Prior Art
5.	The following is an examiner’s statement of reasons for allowance:
	The independent claims are directed towards the idea of synchronization in a flood fill mesh network. The independent claims limitations directed towards flood fill mesh networking subject matter, and contains further limitations detailing synchronization between nodes, including how to structure wakeup times to facilitate synchronization. This includes limitations claims 1 - 20 are allowed.


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	1) US 20200145906 A1 – Crouthamel – Mesh networking

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825.  The examiner can normally be reached on M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464